                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION
                                   CIVIL ACTION NO. 3:20-CV-00710-FDW-DSC


                HAYWARD INDUSTRIES INC.,                        )
                                                                )
                                  Plaintiff,                    )
                                                                )
                v.                                              )
                                                                )                    ORDER
                BLUEWORKS CORPORATION et. al.,                  )
                                                                )
                                Defendants.                     )



                       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

               Affidavit[s] [for Erik Paul Belt and Anne E. Shannon]” (document[s] ##3 and 4) filed December

               18, 2020. For the reasons set forth therein, the Motions will be granted


                       All counsel are advised that local counsel must sign all documents submitted to the Court

               and as such are accountable for the substance of such submissions under Rule 11 of the Federal

               Rules of Civil Procedure.


                       The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Frank D. Whitney.


                       SO ORDERED.
Signed: January 13, 2021




                       Case 3:20-cv-00710-FDW-DSC Document 9 Filed 01/13/21 Page 1 of 1
